Title: To Alexander Hamilton from Robert Morris, 23 November 1797
From: Morris, Robert
To: Hamilton, Alexander



Hills [near Philadelphia] Novr. 23d. 1797
Dear Sir

I have this minute received your favour of the 20th inst. and sit down immediately to acknowledge my fear that the mistake respecting Doctr Cragies Bond is with me, I am seperated from the Bulk of my Papers and when I wrote you respecting it I had only his letter agreeing for the purchase of the Land and terms of payment, not hearing from you I sent to Town a few days ago for the Bond intending to Send it to you, but it could not be found amongst my Papers and then it occurred for the first time, that Colo. Ogden must have it, as he made the Sale of that Land to Greenleaf Watson & Cragie, and I have Greenleafs Bond for their half, which I have just put in Suit against him, for I had at his request in the days of my Confidence in him released Mr Watson and taken him alone of which I now repent as I do of every transaction between him & me. I beg your pardon for having given you this trouble, and I will immediately turn my attention to another source of reimbursement for you. My promise to you on this point is sacred and shall be fullfilled, you will speedily hear again from me in regard to it. I hope Mr Church has too much Spirit and too high a Sense of honor to entertain a desire of possessing himself of my property at less than its Value, and at its Value I am willing to Sell it to him. I trust to your assurance of serving me in this business and remain as ever Dr Sir
Your Sincere Friend & Servant

Robt Morris
Alexr Hamilton EsqrNew York

